Title: To John Adams from R. Riker, 30 May 1826
From: Riker, R.
To: Adams, John


				
					Sir
					New York May 30th: 1826
				
				The ensuing Fourth of July being the Semi=Centenial Anniversary of the Declaration of American Independence the Corporation of this City have resolved to celebrate it with encreased demonstrations of respect, and—we are appointed a Committee to make the necessary Arrangements—While the coming day fills our minds with emotions of pride and gratitude, we are naturally led to contemplate those bold intelligent and virtuous men who beholding the high Destiny which awailed their Country and undismayed by the perils by which they were surrounded, nobly pledged their lives, their fortunes and their sacred honor for its accomplishmentFor you sir as one of those who signed that immortal instrument which burst asunder the shackles of dependence and assumed for our Country its station among the Independent Nations of the earth, the hearts of ten Millions of Freemen all beating with conditions of devotion and of gratitude—They will participate with you in those delightful feelings which must fill your bosom on the reflection that you are permitted by Providence to see this day, and to witness the happiness and prosperity, which your act Contributed to bestow upon our beloved Country—In the name of the Citizens of New York—we present you their congratulations on this returning Anniversary, and we beg leave on their behalf to solicit your presence in the Celebration contemplated—But should it not suit your health or convenience to accept this invitation, be assured Sir that while in the festive moments of that day our lips shall express an eulogy to your virtues and Patriotism, our hearts will respond with feelings of respect and esteemWe are with great respect / Your obet Serts
				
					R: Riker.Henry ArculariusJacob. BaylorJohn Yates. CebonStuart. F. Randolph
				
				
			